Name: Commission Implementing Decision (EU) 2018/1135 of 10 August 2018 establishing the type, format and frequency of information to be made available by the Member States for the purposes of reporting on the implementation of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2018) 5009) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  environmental policy;  information technology and data processing;  European Union law
 Date Published: 2018-08-14

 14.8.2018 EN Official Journal of the European Union L 205/40 COMMISSION IMPLEMENTING DECISION (EU) 2018/1135 of 10 August 2018 establishing the type, format and frequency of information to be made available by the Member States for the purposes of reporting on the implementation of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2018) 5009) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 72(2) thereof, Whereas: (1) Commission Implementing Decision 2012/795/EU (2) laid down the obligations for the Member States to report on the implementation of Directive 2010/75/EU for the period 2013-2016. That Decision has exhausted its temporal effects and should be repealed. (2) The type, format and frequency of information relating to the years from 2017 which are to be made available by the Member States should be established. (3) In accordance with Article 72(1) of Directive 2010/75/EU, Member States are to report information on the implementation of that Directive, on representative data on emissions and other forms of pollution, on emission limit values, and on the application of best available techniques in accordance with Articles 14 and 15 of that Directive, in particular on the granting of exemptions in accordance with its Article 15(4). (4) Member States are, in addition, required to include information under Articles 51(4), 55(2) and 59(1), (2) and (3) of Directive 2010/75/EU in the reports submitted under Article 72 of that Directive. (5) In accordance with Article 72(1) of Directive 2010/75/EU, Member States are to make the information available in an electronic format using a reporting tool provided by the Commission for this purpose. (6) Directive 2010/75/EU requires each installation covered by its Chapter II to have an individual permit in order to operate. Permit conditions must be based on the environmental performance achievable by that installation taking into account its technical characteristics, external factors including local conditions, and its use of best available techniques. Permits set conditions, in particular, on emission limit values, emission monitoring and compliance assessment specific to each individual installation. Permit conditions are to be periodically re-considered, and where necessary updated, particularly where new conclusions on best available techniques (BAT conclusions) have been published for the main activity of an installation, in accordance with Article 21(3) of Directive 2010/75/EU. The most efficient way to report on the implementation of Directive 2010/75/EU is to provide the relevant information for each individual installation, and thus to extend the approaches taken in Modules 2 and 3 of Implementing Decision 2012/795/EU to all sectors. (7) Large combustion plants and waste (co-)incineration plants are covered by specific provisions in Chapters III and IV of Directive 2010/75/EU. For those plants, Member States should, in addition, provide information on the implementation of temporary derogations and emission control safeguards as specified in Articles 32 to 35 and 46(2) of Directive 2010/75/EU. For waste incineration and waste co-incineration plants with a capacity of less than 2 tonnes per hour, Article 55(3) of that Directive requires Member States to make publicly available a list of installations. Information on the publication of that list should be provided to the Commission in order for it to monitor the implementation of the Directive on those smaller plants. (8) In accordance with Article 72(1) of Directive 2010/75/EU, the Member States must also report representative data on emissions and other forms of pollution. In order to reduce unnecessary administrative burdens, Member States should provide information on where emission monitoring data are made available under Article 24(3)(b) of Directive 2010/75/EU and also a link to the emission data reported under Regulation (EC) No 166/2006 of the European Parliament and of the Council (3). Under that Regulation, Member States are required to report annual data on, inter alia, off-site transfers of waste and releases to air, water and land of pollutants in accordance with its Annex II, which covers all pollutants listed in Annex II to Directive 2010/75/EU. At the same time, all installations covered by Directive 2010/75/EU relate to or coincide with a facility covered by that Regulation. The data reported under Regulation (EC) No 166/2006 thus provide representative data on emissions and other forms of pollution in the sense of Article 72(1) of Directive 2010/75/EU. (9) The link to the reporting of emissions under Regulation (EC) No 166/2006 should be created by the use of existing spatial data which are managed by the Member States in accordance with Article 4(1) of Directive 2007/2/EC of the European Parliament and of the Council (4) and point 8 of Annex III to that Directive. The data model established in Commission Regulation (EU) No 1089/2010 (5) enables Member States and the Commission to link installations, large combustion plants and waste (co-) incineration plants with facilities within the meaning of Article 2(4) of Regulation (EC) No 166/2006. Reporting spatial data on installations, large combustion plants and waste (co-) incineration plants instead of providing detailed reports on emissions from installations is, in this context, thus just another type of reporting within the meaning of Article 72(2) to Directive 2010/75/EU. This includes the adaptation of the INSPIRE model to the specific reporting requirements of Article 72(1) of Directive 2010/75/EU, thereby rendering compulsory certain elements of spatial information that are voidable under Regulation (EU) No 1089/2010. (10) For installations and activities using organic solvents which are not covered by Chapter II of Directive 2010/75/EU, and therefore not necessarily subject to an installation specific permit, Member States should report information on the total number of installations and on the number of installations which apply a reduction scheme under Article 59(1)(b) of that Directive, or a derogation under paragraph 2 or 3 of its Article 59. This will inform the Commission whether, and to what extent, the implementation of Directive 2010/75/EU could be affected. (11) The measures provided for in this Decision are in accordance with the opinion of the committee established by Article 75(1) of Directive 2010/75/EU, HAS ADOPTED THIS DECISION: Article 1 For installations covered by Chapters II, III and IV of Directive 2010/75/EU, with the exception of waste incineration plants and waste co-incineration plants with a nominal capacity of less than 2 tonnes per hour, Member States shall make available to the Commission the information set out in Annex I using the format laid down in that Annex, for each installation covered. For waste incineration plants and waste co-incineration plants with a nominal capacity of less than 2 tonnes per hour and for installations covered by Chapter V of Directive 2010/75/EU, Member States shall make available to the Commission the information set out in Annex II using the format laid down in that Annex. Member States shall report the information set out in Annexes I and II using the harmonised electronic reporting tool made available by the Commission. Article 2 The information set out in Annex I shall be first submitted for the reporting year 2017 unless otherwise stated in that Annex. For that reporting year, the information shall be submitted by 30 June 2019 at the latest. For subsequent reporting years, the information set out in Annex I shall be submitted every year within 9 months of the end of the reporting year. The information set out in Annex II shall be first submitted for reporting years 2017 and 2018. For those reporting years, the information shall be submitted by 30 September 2019 at the latest. For subsequent reporting years, the information set out in Annex II shall be submitted every three years within 9 months of the end of the last of those reporting years This Decision is addressed to the Member States. Done at Brussels, 10 August 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) Commission Implementing Decision 2012/795/EU of 12 December 2012 establishing the type, format and frequency of information to be made available by the Member States for the purposes of reporting on the implementation of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (OJ L 349, 19.12.2012, p. 57). (3) Regulation (EC) No 166/2006 of the European Parliament and of the Council of 18 January 2006 concerning the establishment of a European Pollutant Release and Transfer Register and amending Council Directives 91/689/EEC and 96/61/EC (OJ L 33, 4.2.2006, p. 1). (4) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1). (5) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11). ANNEX I Information on installations covered by Chapters II, III and IV of Directive 2010/75/EU [with the exception of waste incineration plants and waste co-incineration plants with a nominal capacity of less than 2 tonnes per hour] Note: Member States may indicate information which they consider to be confidential, giving the grounds that are considered to preclude the Commission from making it publicly available. 1.1. Contextual information Type Format 1.1.1. Country identifier Identification of the country where the reported installations and installation parts are located. 1.1.2. Reporting year Calendar year to which the reporting refers. 1.2 Information on all installations covered by Chapter II of Directive 2010/75/EU Type Format 1.2.1. inspireId Unique identifier of the installation that follows the requirements of Directive 2007/2/EC. 1.2.2. thematicId (1) Thematic object identifier. 1.2.3. pointGeometry Latitude and longitude (coordinates for the approximate centre of the installation) expressed with reference to the ETRS89 (2D)-EPSG:4258 coordinate reference system to a precision of 5 decimal places. 1.2.4. Name of the installation Official denomination, proper name or conventional name of the installation. 1.2.5. Status The operational status of the installation 1.2.6. Competent authority For activities covered by Annex I to Directive 2010/75/EU, the name of and contact information for: (a) the competent authority or authorities responsible for granting permits under Chapter II of that Directive; (b) the competent authority or authorities responsible for inspections under Chapter II of that Directive. 1.2.7. Activities carried out Identification of all activities covered by Annex I to Directive 2010/75/EU carried out within the installation. 1.2.8. BAT conclusions As from the reporting year 2018, identification of the Commission Implementing Decisions on BAT conclusions that are applicable to any of the activities carried out at the installation. 1.2.9. Other relevant Chapters under Directive 2010/75/EU Identification of the Chapters of Directive 2010/75/EU that apply to the installation (or part thereof). 1.2.10. Baseline report submitted An indication of whether a baseline report as referred to in Article 22(2) of Directive 2010/75/EU, has been submitted to the competent authority. 1.2.11. Permit granted (a) An indication of whether a permit to operate the installation has been granted under Article 5 of Directive 2010/75/EU. (b) URL(s) where the permit(s) is/are made available to the public. (c) As from the reporting year 2018, if no permit has been granted under Article 5 of Directive 2010/75/EU, a description of what enforcement action has been taken. 1.2.12. Reconsideration of permit conditions (a) An indication of whether permit conditions have been reconsidered in accordance with Article 21(3) of that Directive. (b) If applicable, the date on which the permit conditions were updated in accordance with Article 21(3) of Directive 2010/75/EU. 1.2.13. BAT derogation under Article 15(4) of Directive 2010/75/EU For installations where the permit conditions have been reconsidered in accordance with Article 21(3) of that Directive, an indication of whether a derogation was granted under its Article 15(4). As from the reporting year 2018, where a derogation has been granted, information about: (a) the URL making available to the public the specific reasons for the derogation, in accordance with Article 24(2)(f) of Directive 2010/75/EU; (b) the Commission Implementing Decision on BAT conclusions from which the derogation was granted; (c) the BAT-Associated Emission Level (BAT-AEL) from which the derogation was granted; (d) if applicable, the duration of the derogation. 1.2.14. Stricter permit conditions As from the reporting year 2018, for installations where the permit conditions have been reconsidered in accordance with Article 21(3), a specification of whether the permit sets stricter emission limit values than the lower value of the BAT-AEL range, indicating: (a) the applicable Commission Implementing Decisions on BAT conclusions; (b) the applicable BAT-AEL; (c) whether those stricter emission limit values were set pursuant to Article 14(4) or Article 18 of Directive 2010/75/EU or both of those Articles. 1.2.15. Site visits (inspections) (a) The number of site visits to the production installation which were carried out by the competent authority during the reporting year. (b) As from the reporting year 2018, the specific URL of the last site visit report, or a generic URL explaining how individual visit reports can be publicly accessed in accordance with Article 23(6) second subparagraph. 1.2.16. Emission monitoring data As from the reporting year 2018, an indication of how the results of emission monitoring have been made available to the public under Article 24(3)(b), including a URL if websites have been created for this purpose. 1.2.17. eSPIRS identifier As from the reporting year 2018, where the installation is covered by Directive 2012/18/EU the Seveso Plants Information Retrieval System identifier (eSPIRS identifier) for the establishment in which the installation is located. Optional. 1.2.18. Emissions Trading Scheme identifier As from the reporting year 2018, where the installation is, fully or partly, covered by Directive 2003/87/EC the identifier used for reporting under that Directive. Optional. 1.2.19. Remarks Any other relevant information. Optional. 1.3 Additional information on large combustion plants covered by Chapter III and waste incineration and waste co-incineration plants with a capacity of 2 tonnes or more per hour covered by Chapter IV of Directive 2010/75/EU (2) Type Format 1.3.1 General information 1.3.1.a. inspireId Unique identifier that follows the requirements of Directive 2007/2/EC, as further specified in Regulation (EU) No 1089/2010, in particular point 8 of Annex IV to that Regulation, as amended. 1.3.1 b. thematicId (3) Thematic object identifier. 1.3.1.c. pointGeometry Latitude and longitude (coordinates for the approximate centre of the plant) expressed with reference to the ETRS89 (2D)-EPSG:4258 coordinate reference system to a precision of 5 decimal places. 1.3.1.d. Name of the plant Official denomination or proper or conventional name of the plant. 1.3.1.e. Status The operational status of the plant. 1.3.2. Information on large combustion plants 1.3.2.a. Total rated thermal input Total rated thermal input of the large combustion plant. 1.3.2.b. Derogations under Directive 2010/75/EU Details of any derogations as provided for in Articles 31 to 35 of Directive 2010/75/EU granted in respect of the large combustion plant. 1.3.2.c. Remarks Any other relevant information. Optional. 1.3.3. Information on waste incineration and waste co-incineration plants with a nominal capacity of 2 tonnes or more per hour 1.3.3.a. Total nominal capacity Total nominal capacity of the waste incineration or waste co-incineration plant. 1.3.3.b. Permitted capacity for hazardous waste Total permitted capacity for hazardous waste incineration and co-incineration. 1.3.3.c. Permitted capacity for non-hazardous waste Total permitted capacity for non-hazardous waste incineration and co-incineration. 1.3.3.d. Article 46(2) of Directive 2010/75/EU on emission control safeguards As from the reporting year 2018, an indication of: (a) whether more than 40 % of the heat release resulting from the incineration comes from hazardous waste; (b) whether untreated mixed municipal waste is co-incinerated. 1.3.3.e. Specific conditions (a) An indication of whether a change of the operating conditions has been authorised under Article 51 of Directive 2010/75/EU. (b) If applicable, further information on the nature of the authorised change to the operating conditions. (c) As from the reporting year 2018, if applicable: (i) a URL for the permit setting out the operating conditions; (ii) the URL of the last site visit report made publicly available pursuant to Article 23(6), or a URL where it is explained how this report can be publicly accessed. 1.3.3.f. Public disclosure As from the reporting year 2018, an indication of how the information referred to in Article 55(2) of Directive 2010/75/EU has been made available to the public, including a URL if websites have been created for this purpose. 1.3.3.g. Remarks Any other relevant information. Optional. 1.4 Information where the IED installation is part of or coincides with a Facility (4) Type Format 1.4.1. inspireId Unique identifier of the facility that follows the requirements of Directive 2007/2/EC. 1.4.2. thematicId (5) Thematic object identifier. 1.4.3. riverBasinDistrict Code identifier and/or name assigned to the basin district of a watercourse. 1.4.4. Geometry Latitude and longitude (coordinates for the approximate centre of the facility) expressed with reference to the ETRS89 (2D)-EPSG:4258 coordinate reference system to a precision of 5 decimal places. 1.4.5. Function Activities performed by the facility. Function is described by the activity of the facility expressed as NACE-code. 1.4.6. Name of the facility Official denomination or proper or conventional name of the facility. 1.4.7. Status The operational status of the facility. 1.4.8. Remarks Any other relevant information. Optional. (1) This field has a multiplicity of 0-1 under INSPIRE. (2) For the waste incineration and waste co-incineration plants with a capacity between 2 to 3 tonnes/hour the data only has to be submitted as from the reporting year 2018. (3) This field has a multiplicity of 0-1 under INSPIRE. (4) This is a Production Facility as defined in Regulation (EU) No 1089/2010, Annex IV, point 8.2.1 as one or more installations on the same site operated by the same natural or legal person, designed, built or installed to serve specific production or industrial purposes, comprehending all infrastructure, equipment and materials and covered by Regulation (EC) No 166/2006. (5) This field has a multiplicity of 0-1 under INSPIRE ANNEX II Information on waste incineration plants and waste co-incineration plants with a nominal capacity of less than 2 tonnes per hour and on installations covered by Chapter V of Directive 2010/75/EU 2.1. Waste incineration plants or waste co-incineration plants with a nominal capacity of less than 2 tonnes per hour A reference to the list of such installations made publicly available in accordance with Article 55(3) of Directive 2010/75/EU. 2.2. Installations covered by Chapter V of Directive 2010/75/EU (installations using organic solvents) (a) Total number of installations covered by Chapter V of Directive 2010/75/EU. (b) Number of installations complying with Article 59(1)(b) of Directive 2010/75/EU. (c) Number of installations for which a derogation as provided for in Article 59(2) of Directive 2010/75/EU has been granted. (d) Number of installations for which a derogation as provided for in Article 59(3) of Directive 2010/75/EU has been granted.